Citation Nr: 0023111	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99-08 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to waiver of overpayment of Dependency and 
Indemnity Compensation (DIC) in the amount of $2,550.00.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1972 to 
September 1977.  The appellant was married to the veteran 
from July 1974 until his death in September 1977.  The 
appellant was married to her current husband on February 28, 
1998.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1998 decision from the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), Committee on Waivers and Compromises ("COWC") 
that denied the appellant's request for waiver of collection 
of overpayment.  


FINDINGS OF FACT

1.  At the time of her remarriage in February 1998, the 
appellant was receiving Dependency and Indemnity 
Compensation.  

2.  The COWC found the appellant to be free of fraud, 
misrepresentation, or bad faith.  

3.  The COWC found the appellant to be partly at fault for 
creation of the overpayment.  

4.  Recovery of the overpayment would cause undue hardship to 
the appellant by depriving her of basic necessities.  


CONCLUSION OF LAW

Recovery of the VA's overpayment of DIC of $2,550.00 would be 
against equity and good conscience.  38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. §§ 1.962, 1.963, 1.965 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant was married to the veteran from July 1974 until 
his death in an accidental drowning in September 1977.  

The appellant was married to her current husband on February 
28, 1998.  At the time of her remarriage, the appellant was 
receiving DIC benefits.  In mid March 1998, the appellant 
informed the VA that she had remarried.  

A total overpayment of $2,550.00 was created when the VA 
deposited DIC payments in the appellant's bank account in 
February 1998, March 1998, and April 1998.  

In November 1998, the COWC found the appellant to be free of 
fraud, misrepresentation, or bad faith but denied a waiver of 
collection of overpayment, from which the appellant appealed.  


Criteria

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 C.F.R. § 1.963(a) (1999); Cullen v. Brown, 5 
Vet. App. 510, 511 (1993).  

The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive: (1) Fault of the debtor.  Where actions of the 
debtor contribute to the creation of the debt; (2) Balancing 
of faults.  Weighing fault of debtor against Department of 
Veterans Affairs fault; (3) Undue hardship.  Whether 
collection would deprive debtor or family of basic 
necessities; (4) Defeat the purpose.  Whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) Unjust enrichment.  Failure to 
make restitution would result in unfair gain to the debtor; 
(6) Changing position to one's detriment.  Reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965(a) (1999); Cullen, 5 Vet. App. 
at 511-512.  The list of elements contained in the regulation 
is not, however, all inclusive.  See Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).  

If the evidence is in equipoise, application of the benefit 
of the doubt standard tips the balance in favor of the 
appellant and the appellant again prevails on the claim.  
Only if the preponderance of the evidence goes against the 
claim will the appellant be denied the benefit sought.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The veteran's claim is well grounded under 38 U.S.C.A. § 
5107(a) (West 1991) because her allegation that collection of 
the debt would pose an undue hardship and defeat the purpose 
for which she received Dependency and Indemnity Compensation 
is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
All relevant facts have been properly developed, and no 
further assistance is required in order to satisfy the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  

In November 1998, the COWC found the veteran to be free of 
fraud, misrepresentation, or bad faith.  Therefore, recovery 
of overpayment will be waived if recovery would be against 
equity and good conscience according to the considerations of 
38 C.F.R. § 1.965(a).  See 38 C.F.R. § 1.963(a).  

With respect to the actions of the appellant, the overpayment 
was created because she remarried on February 28, 1998, and 
received DIC payments for February 1998, March 1998, and 
April 1998.  Two months of overpayments had already 
accumulated before she informed the VA in mid March 1998 that 
she had remarried.  

With respect to balancing the faults of the veteran and of 
the VA, the VA is at greater fault because it deposited the 
April 1998 overpayment in the appellant's bank account after 
she had informed the VA of her remarriage.  Moreover, the 
appellant indicated that she did not understand the VA's 
communications.  She believed that the payment received in a 
month normally applied to the previous month.  She believed 
that the VA was at least one month behind in its payments 
because she had filed for DIC benefits months after she was 
originally eligible.  In addition, although the August 1998 
financial status report omitted her current husband's 
financial information, she alleged that she had not 
commingled funds with her current husband, and there was no 
evidence to show that her statement of income and expenses 
was false.  

With respect to undue hardship, an analysis of the 
appellant's application and August 1998 financial status 
report revealed that her sole, fixed monthly income is 
$1,367.28 from her job, that she has no savings or cash on 
hand, and no significant possessions.  Her monthly expenses 
of $1,337.81 include food, utilities, and monthly payments on 
credit card debts but makes no allocations for clothing, 
maintenance of the car driven to and from work, telephone, or 
a monthly educational loan payment of $1,140, which 
forbearance time has terminated.  Collection of the debt 
would cause undue hardship because it would deprive the 
appellant of basic necessities.  As to financial hardship, 
such a finding would be justified if collection would deprive 
the veteran of food, clothing, shelter, or other basic 
necessities.  Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  

With respect to defeating the purpose of VA disability 
compensation, it would take the appellant approximately 11 
years to repay $2,550.00 if the VA were to allow her to make 
a $20.00 monthly payment, as she has proposed.  Although the 
appellant has a bachelor's degree, she cannot reasonably 
anticipate employment in the immediate future that would pay 
double her current salary, a necessity if she is to meet her 
current monthly expenses and a $1,140 monthly educational 
loan repayment.  See Cullen v. Brown, 5 Vet. App. at 513.  
The 1998 financial status report shows that a reduction of 
even $30.00 from the appellant's monthly income would 
literally deprive her of the basic necessities of food, 
clothing, and utilities and certainly defeat the purpose for 
which she received DIC benefits.  

With respect to unjust enrichment, it is true that the 
appellant received a windfall for the three months that she 
received VA overpayments.  With respect to her reliance upon 
VA payments to her detriment, the evidence shows that the 
appellant incurred and paid installment contract obligations 
under the belief that the February 1998 and March 1998 VA 
payments applied to December 1997 and January 1998, prior to 
the month of her remarriage.  

The appellant will receive the benefit of the doubt because 
the evidence is in approximate balance for and against a 
waiver of overpayment.  


ORDER

Entitlement to waiver of recovery of indebtedness in the 
amount of $2550.00 is granted.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

